Case 2:16-Cr-00098-.]FB Document 60 Filed 11/16/18 Page 1 of 1 Page|D #: 98
Case 2:16-cr-00098-.JFB Document 59 Filed 11/13/18 Page 1 of 1 Page|D #: 97

A % Arent Fdx LLP l Auorneys at Law
re n t X Los Ange|ea, CA l New York. NY / San Francisco. CA / Washington, DC

www.arentfor.com

m Cfstt%s%.=°
November 13, 2018 UIS. DlSTR|CT COuR}=‘-I!C§ED.N Y Michelle J. Shapiro
* N Partner
vIA EcF OV 16 2018 * §§§I:§:I§§;;:;m
michelle.shapiro@arentfox.com
Honorable Joseph F. Bianco LONG |SLAND OF F l CE
United States District Judge
United States District Court
Eastern District OfNew York
100 Federal Plaza

Central Islip, New York 11722
Re: United States v. Baronowskz', 16-CR-OO98 (JFB)

Dear .Tudge Bianco:

We represent defendant Walter Baronowski in the above-referenced matter. As mentioned
during our last status conference before Your Honor on September 28, 2018, Mr. Baronowski
respectfully requests the Court’s permission to visit family in Massachusetts, without the need
for further permission of the Court or Pretrial Services. Speciically, Mr. Baronowski asks that
his conditions of release be modiiied to permit his presence in the Southern District of Florida,
the District of Massachusetts and in other districts as may be necessary to travel between his
home in the Southern District of Florida and Massachusetts.

l have conferred with Assistant U.S. Attorney Christopher Caffarone and understand that the
Govermnent consents to this modification I have also conferred with Mr. Baronowski’s Pretrial
Services Oflicer in the District of Florida, Yoland LaFrance, and understand that her office has
no objection to our request.

Thank you for your consideration of this request § ~ \ UM§\ v

Respectfully submitted,

amc m \Jl 95 F`\-) o/GtRDERED ~'

Micheue J. shapiro Sezap\\ G)~<\¢\Lo

l/pUSDJ“ 20 l Y

lCentra| |s|tp. N. Y

ll

 
  
    

 

cc: AUSA Christopher Caffarone (by ECF)
Yoland LaFrance (by email: Yoland LaFrance fls .u

AFDOCS/ 17028 160.1

555 West |-'lllh Street. 48"' F|oor 1675 Broadway 55 Sscond Street, 21" Floor 1717 K Stroet, NW
Los Angeles, CA 90013-1065 New York, NY 10019-5820 San Francisco, CA 94105-3470 Washington. DC 20008-5344
T 213.629.7400 F 213.829,7401 T 212.484.3900 F 212.484.3990 T 415.757.5500 F 415.'757.5501 T 202.857.6000 F 202.857.8395

